Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 5/21/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 2-10 and 12-19 are pending and are presented for examination.  
Claims 2-10 and 12-19 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 9, the specific limitations of “a housing covering the auxiliary blower mounting arrangement, the housing comprising multiple fluid intakes providing cooling fluid for the internal fluid flow path and the blower motor fluid flow path” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 2-8 and 10 are also allowable for depending on claim 9. 

In claim 12, the specific limitations of “first and second modular exhaust assemblies arranged on opposite sides of the frame” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 13-19 are also allowable for depending on claim 9. 

For claim 9, Applicant discloses such that a housing (380, Fig. 3) covering the auxiliary blower mounting arrangement (200), the housing comprising multiple fluid intakes (382, Fig. 7) [0026] providing cooling fluid for the internal fluid flow path and the blower motor fluid flow path.  
For claim 12, Applicant discloses such that first and second modular exhaust assemblies (500, Figs. 4-7) arranged on opposite sides of the frame.  

Ciciliani et al (US 20040000821 A1) in view of Stewart (US 6602058 B1) best teaches the features in claim 9 except the feature listed above.   
The claim 9 requires “wherein the blower motor is coupled to the frame and positioned inside the motor mount”.  It is disclosed such that “[0018] The motor mount 210 is adapted as mounting box with multiple cooling openings 250, 260 to accommodate auxiliary blower motor cooling airflow path(s).”  Fig. 3 shows. 
Metheny et al (US 5763969 A) has been considered but found failed to teach a blower motor (102, Fig. 7) is coupled to the frame and positioned inside a motor mount.  Dister (US 7027938 B1) is the same (Fig. 5). 
GILLILAND et al (US 20190154061 A1) best teaches the features in claim 12 except the feature listed above.   
Lang (US 8674565 B2) has been considered with the box structure in Fig. 2 attached to motor housing 12 as modular exhaust assembly, but found failed to teach the modular exhaust assembly comprising at least one acoustical splitter component and an exhaust cover, the exhaust cover coupled to the frame, wherein the modular exhaust assembly . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/JOHN K KIM/           Primary Examiner, Art Unit 2834